DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on September 14, 2022 has been entered.
Applicant has amended claims 1-2, 6-9, 11-12, and 14-16. Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments filed September 14, 2022 with respect to amended claims have been considered but are moot in view of the new ground(s) of rejection. The amended claims resulted in changes to the scope and contents which raised new indefinites issue(s); therefore, the grounds of rejection are modified accordingly, as indicated below. 

Claim Objections
Claim 1 is objected to because of the following informalities: line 17 of claim 1 now recites “UAV”. However, the acronym UAV is undefined in the claim. To clarify that the acronym means unmanned aerial vehicle, examiner suggests amending “UAV” in line 17 of claim 1 to “unmanned aerial vehicle (UAV)”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 now recites the limitation “wherein the existing database information comprises at least some image data” in lines 11-12 of the claim. However, the examiner cannot clearly ascertain if the claimed “at least some image data” recited in lines 11-12 of the claim encompasses embodiments corresponding to the claimed “image data” previously recited in line 7 of the claim, or if the claimed “at least some image data” recited in lines 11-12 of the claim encompasses embodiments corresponding to other image data different from the claimed “image data” previously recited in line 7 of the claim, which renders the claim indefinite.
Par. [0144] of the specification of the instant application indicates “Image libraries and databases incorporating 2D and 3D information derived from acquired images can be used to enrich and inform the data acquisition plan generation. For example, if some image information is already available for a physical asset of interest, that available information could be used in completing the user information goal. For example, a 2D image of a roof may be available in existing database information”.
Therefore, based on above, for examination purposes the examiner has interpreted the claimed “wherein the existing database information comprises at least some image data” in lines 11-12 of the claim as “wherein the existing database information comprises at least some image data already available for the physical asset or collection of the physical assets of interest”. 
Claim 1 now recites the limitation “processing of an information set derivable from the existing database information” in lines 14-15 of the claim. However, the examiner cannot clearly ascertain if the claimed “an information set derivable from the existing database information” recited in lines 14-15 of the claim encompasses embodiments corresponding to the claimed “an information set derivable from the existing database information” previously recited in lines 10-11 of the claim, or if the claimed “an information set derivable from the existing database information” in lines 14-15 of the claim encompasses embodiments corresponding to another information set different from the claimed “information set” previously recited in lines 10-11 of the claim, which renders the claim indefinite.
Claim 1 now recites the limitation “retrieving the information set determined” in line 18 of the claim. However, the examiner cannot clearly ascertain if the claimed “the information set determined” recited in line 18 of the claim encompasses embodiments corresponding to the claimed “an information set derivable from the existing database information” previously recited in lines 10-11 of the claim, or if the claimed “the information set determined” recited in line 18 of the claim encompasses embodiments corresponding to the claimed “an information set derivable from the existing database information” previously recited in lines 14-15 of the claim, or if the claimed “the information set determined” recited in line 18 of the claim encompasses embodiments corresponding to another information set different from the claimed “information set” previously recited in lines 10-11 and 14-15 of the claim, respectively, which renders the claim indefinite.
Claim 1 now further recites the limitation “processing the retrieved information set to provide an output… storing the retrieved information set in a database” in lines 21-24 of the claim. However, the examiner cannot clearly ascertain if the claimed “the retrieved information set” recited in lines 21-24 of the claim encompasses embodiments corresponding to the claimed “an information set derivable from the existing database information” previously recited in lines 10-11 of the claim, or if the claimed “the retrieved information set” recited in lines 21-24 of the claim encompasses embodiments corresponding to the claimed “an information set derivable from the existing database information” previously recited in lines 14-15 of the claim, or if the claimed “the retrieved information set” recited in lines 21-24 of the claim encompasses embodiments corresponding to another information set different from the claimed “information set” previously recited in lines 10-11 and 14-15 of the claim, respectively, which renders the claim indefinite.
Claim 1 further recites the limitation “acquire data needed” in line 31 of the claim. However, the examiner cannot clearly ascertain if the claimed “data” recited in line 31 of the claim encompasses embodiments corresponding to the claimed “image data” previously recited in line 7 of the claim, or if the claimed “data” recited in line 31 of the claim encompasses embodiments corresponding to other data different from the “image data” previously recited in line 7 of the claim, or if the claimed “data” recited in line 31 of the claim encompasses embodiments corresponding to any other type of data different from the claimed data and image data previously recited in the claim, which renders the claim indefinite.
Claim 1 further recites the limitation “at least some of the data acquirable by execution of the first data acquisition plan comprises image data associated with the physical asset or collection of physical assets of interest… at least some data available in the existing database information” in lines 33-36 of the claim. However, the examiner cannot clearly ascertain if the claimed “at least some of the data” recited in line 33 of the claim encompasses embodiments corresponding to the claimed “image data” previously recited in line 7 of the claim, or if the claimed “at least some of the data” recited in line 33 of the claim encompasses embodiments corresponding to the “data” recited in line 31 of the claim, or if the claimed “at least some of the data” recited in line 33 of the claim encompasses embodiments corresponding to any other type of data different from the claimed data and image data previously recited in the claim, which renders the claim indefinite. Additionally, the examiner cannot clearly ascertain if the claimed “image data” recited in line 32 of the claim encompasses embodiments corresponding to the claimed “image data” previously recited in line 7 of the claim, or if the claimed “image data” recited in line 32 of the claim encompasses embodiments corresponding to other image data different from the claimed “image data” previously recited in line 7 of the claim, which renders the claim indefinite.
Claims 2-20 are rejected by virtue of being dependent upon rejected base claim 1.
Claim 2 now recites the limitation “generate an information set” in line 3 of the claim. However, the examiner cannot clearly ascertain if the claimed “an information set” recited in line 3 of the claim encompasses embodiments corresponding to the claimed “an information set” previously recited in line 10-11 claim 1, or if the claimed “an information set” recited in line 3 of the claim encompasses embodiments corresponding to the claimed “an information set” previously recited in line 14-15 claim 1, or if the claimed “an information set” recited in line 3 of the claim encompasses embodiments corresponding to the claimed “an information set” previously recited in line 18 claim 1, or if the claimed “an information set” recited in line 3 of the claim encompasses embodiments corresponding to another information set different from the claimed “information set” previously recited in claim 1, which renders the claim indefinite.
Claim 6 now recites the limitation “retrieving an information set” in line 17 of the claim. However, the examiner cannot clearly ascertain if the claimed “an information set” recited in line 17 of the claim encompasses embodiments corresponding to the claimed “an information set” previously recited in line 10-11 claim 1, or if the claimed “an information set” recited in line 17 of the claim encompasses embodiments corresponding to the claimed “an information set” previously recited in line 14-15 claim 1, or if the claimed “an information set” recited in line 17 of the claim encompasses embodiments corresponding to the claimed “an information set” previously recited in line 18 claim 1, or if the claimed “an information set” recited in line 17 of the claim encompasses embodiments corresponding to another information set different from the claimed “information set” previously recited in claim 1, which renders the claim indefinite.
Claim 6 further recites the limitation “providing the information set… storing the information set” in lines 19-22 of the claim. However, the examiner cannot clearly ascertain if the claimed “the information set” recited in lines 19-22 of the claim encompasses embodiments corresponding to the claimed “an information set” recited in line 17 of the claim, or if the claimed “the information set” recited in lines 19-22 of the claim encompasses embodiments corresponding to the claimed “an information set” previously recited in line 10-11 claim 1, or if the claimed “the information set” recited in lines 19-22 of the claim encompasses embodiments corresponding to the claimed “an information set derivable from the existing database information” previously recited in lines 14-15 of claim 1, or if the claimed “the information set” recited in lines 19-22 of the claim encompasses embodiments corresponding to another information set different from the claimed “information set” previously recited in the claims, respectively, which renders the claim indefinite.
Claim 11 now recites the limitation “retrieving an information set” in line 4 of the claim. However, the examiner cannot clearly ascertain if the claimed “an information set” recited in line 17 of the claim encompasses embodiments corresponding to the claimed “an information set” previously recited in line 10-11 claim 1, or if the claimed “an information set” recited in line 4 of the claim encompasses embodiments corresponding to the claimed “an information set” previously recited in line 14-15 claim 1, or if the claimed “an information set” recited in line 4 of the claim encompasses embodiments corresponding to the claimed “an information set” previously recited in line 18 claim 1, or if the claimed “an information set” recited in line 4 of the claim encompasses embodiments corresponding to another information set different from the claimed “information set” previously recited in the claims, which renders the claim indefinite.
Claim 12 now recites the limitation “retrieving an information set” in line 4 of the claim. However, the examiner cannot clearly ascertain if the claimed “an information set” recited in line 17 of the claim encompasses embodiments corresponding to the claimed “an information set” previously recited in line 10-11 claim 1, or if the claimed “an information set” recited in line 4 of the claim encompasses embodiments corresponding to the claimed “an information set” previously recited in line 14-15 claim 1, or if the claimed “an information set” recited in line 4 of the claim encompasses embodiments corresponding to the claimed “an information set” previously recited in line 18 claim 1, or if the claimed “an information set” recited in line 4 of the claim encompasses embodiments corresponding to another information set different from the claimed “information set” previously recited in the claims, which renders the claim indefinite.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO M RIVERA-MARTINEZ whose telephone number is (571) 272-4979. The examiner can normally be reached on 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUILLERMO M RIVERA-MARTINEZ/           Primary Examiner, Art Unit 2668